DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ofir (US 2021/0144942) in view of Bailey (US 2018/0035626).

Regarding claim 1, Ofir discloses a plant growth system comprising: a lamp node (888) comprising a LED array light source and a lens ([0059] LED heatsink of lighting means); a plant monitor node (889); a table node (1033), a humidifier node (874); and a power source (inherently disclosed as each of the components are electrically connected to the controller module), but does not expressly disclose the system configured to operate the at 12 volts.
However, Bailey discloses a similar system (Fig. 1) with a power source that operates the system at 12 volts ([0045] the system operated at a nominal 12V).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir, by making the power source to operate at 12 volts, as taught by Bailey, for the purpose of maintaining operation of the system at optimal levels.  

Regarding claim 2, Ofir/Bailey disclose the invention substantially as set forth above, but does not expressly disclose wherein the lamp node further comprises a swarm node controller.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application to use a swarm node controller in order to collect, control and monitor the environmental parameters of the device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 4, Ofir/Bailey disclose the invention substantially as set forth above, but does not expressly disclose the use of an ultrasound distance module.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application to use an ultrasound distance module or any other similar distance sensor to measure the distance of the object to the sensor, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 5, Ofir discloses wherein the lamp node (888) further comprises a heat sink ([0059] LED heatsink).

Regarding claim 6, Ofir discloses wherein the lamp node (888) further comprises a fan (876, 882, 890, 891, 1143).

Regarding claim 7, Ofir discloses wherein the lamp node (888) further comprises a temperature sensor (852, 881).

Regarding claim 9, Ofir discloses wherein the plant monitor node (889) further comprises at least one sensor (819, 826, 852, 854, 1030).

Regarding claim 10, Ofir discloses wherein the plant monitor node further comprises a sensor selected from the group consisting of: a pH sensor (1030), a moisture sensor (819), a humidity sensor at the root level, a temperature sensor at the root level, a humidity sensor at the canopy level (854), a temperature sensor at the canopy level (852) , a carbon dioxide sensor, an oxygen sensor, and a light lumen detector.

Regarding claim 11, Ofir discloses wherein the plant monitor node (889) further comprises a power source (inherently disclosed as each of the components are electrically connected to the controller module).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir (US 2021/0144942) and Bailey (US 2018/0035626) in view of Henson (WO 2019/139633).

Regarding claim 3, Ofir/Bailey disclose the invention substantially as set forth above, but does not expressly disclose the use of a programmable step-up power regulator.
However, Henson discloses a similar system with step-up transformers for use with the growcenter ([0047]-[0048])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir/Bailey, by adding step-up regulators to the system, as taught by Henson, for the purpose of protecting the equipment from damage and to operate the system within operating ranges.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir (US 2021/0144942) in view of Bailey (US 2018/0035626) and McGowan (US 2017/0265408).

Regarding claim 8, Ofir discloses a plant growth system comprising: a lamp node (888) comprising a LED array light source and a lens ([0059] LED heatsink of lighting means); a plant monitor node (889); a table node (1033), a humidifier node (874); and a power source (inherently disclosed as each of the components are electrically connected to the controller module), but does not expressly disclose the power source being configured to operate the system at 12 volts and the table node comprising a rotating platform configured for placement of a plant.
However, Bailey discloses a similar system (Fig. 1) with a power source that operates the system at 12 volts ([0045] the system operated at a nominal 12V).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir, by making the power source to operate at 12 volts, as taught by Bailey, for the purpose of maintaining operation of the system at optimal levels.  
McGowan teaches a similar plant growth system with a table node having a rotating platform that rotates to adjust the placement of the plant (Fig. 9, [0067], elements 990, 970, 960, 950).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir, by making the platform rotatable, as taught by McGowan, for the purpose of providing the plants with even light around as the plants rotate.  

Claims 12-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ofir (US 2021/0144942) in view of Bailey (US 2018/0035626), McGowan (US 2017/0265408) and Mendes (US 2019/0104697).

Regarding claim 12-13, Ofir discloses a plant growth system comprising: a lamp node (888) comprising a LED array light source and a lens ([0059] LED heatsink of lighting means), a plant monitor node (889); a table node (1033), a humidifier node (874); and a power source (inherently disclosed as each of the components are electrically connected to the controller module), but does not expressly disclose the power source being configured to operate the system at 12 volts and the table node comprising a rotating/motion platform configured for placement of a plant and wherein the LED is configured to produce light in at least one of the blue spectrum, red spectrum, and complete visible spectrum.
However, Bailey discloses a similar system (Fig. 1) with a power source that operates the system at 12 volts ([0045] the system operated at a nominal 12V).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir, by making the power source to operate at 12 volts, as taught by Bailey, for the purpose of maintaining operation of the system at optimal levels.  
McGowan teaches a similar plant growth system with a table node having a rotating platform that rotates to adjust the placement of the plant (Fig. 9, [0067], elements 990, 970, 960, 950).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir, by making the platform rotatable, as taught by McGowan, for the purpose of providing the plants with even light around as the plants rotate.  
Mendes discloses a similar system that uses a lighting device with colored LEDs of red, yellow, and green ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir, by using colored LED lights, as taught by Mendes, for the purpose of providing the plants with a light source that mimics natural lighting conditions to enhance the growth of the plants.  

Regarding claims 14, 18, Ofir/Bailey/McGowan/Mendes disclose the invention substantially as set forth above, but does not expressly disclose wherein the table/humidifier node further comprises a swarm node controller.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application to use a swarm node controller in order to collect, control and monitor the environmental parameters of the device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 15, Ofir discloses the invention substantially as set forth above, but does not expressly disclose the use of an auxiliary power source.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add an auxiliary power source to the device in order to maintain the power needed to run the system at optimal levels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 17, Ofir discloses wherein the humidifier node (874) further comprises a humidifier (874 is a humidifier) and a humidity sensor (854).

Regarding claim 20, Ofir discloses wherein the humidifier node (874) further comprises an auto-fill hardware (1001, 803, 1012, 819).

Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ofir (US 2021/0144942), Bailey (US 2018/0035626), McGowan (US 2017/0265408) and Mendes (US 2019/0104697) in view of Henson (WO 2019/139633).

Regarding claim 16, 19, Ofir/Bailey/McGowan/Mendes disclose the invention substantially as set forth above, but does not expressly disclose the use of a programmable step-up power regulator.
However, Henson discloses a similar system with step-up transformers for use with the growcenter ([0047]-[0048])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Ofir, by adding step-up regulators to the system, as taught by Henson, for the purpose of protecting the equipment from damage and to operate the system within operating ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644